kind to the district court, and the district court entered summary
judgment in respondent's favor.
            Having considered appellants' proper person appeal statement
and the record on appeal, we conclude that the district court properly
entered summary judgment in respondent's favor.    Wood v. Safeway, Inc.,
121 Nev. 724, 729, 121 P.3d 1026, 1029 (2005). Accordingly, we
            ORDER the judgment of the district court AFFIRMED.




                                                     •-gc2,09L-\
                                                            -         , J.
                                          Hardesty



                                          Parraguirre


                                                                       J.




cc:   Hon. Abbi Silver, District Judge
      Enrica Castro
      Jesus Castro, Jr.
      Miles, Bauer, Bergstrom & Winters, LLP
      Eighth District Court Clerk




                                    2